Exhibit 99.1 For Information Brent A. Collins 303-861-8140 FOR IMMEDIATE RELEASE SM ENERGY REPORTS RESULTS FOR FOURTH QUARTER OF 2010 AND 2; PROVIDES OPERATIONAL UPDATE · Quarterly record average daily production of 344.4 MMCFE/d; exceeds guidance of 305 – 330 MMCFE/d · Reported GAAP net income of $37.1 million, or $0.57 per diluted share; adjusted net income of $29.7 million, or $0.46 per diluted share · Proved reserves at year-end 2010 up 27% from 2009 to 984.5 BCFE · Eagle Ford shale and Bakken / Three Forks programs remain focus of capital program DENVER, CO February 24, 2011 – SM Energy Company (NYSE: SM) today reports financial results for the fourth quarter of 2010 and provides an update on the Company’s operating and financial activities.In addition, a new presentation for the fourth quarter earnings and operational update has been posted on the Company’s website at sm-energy.com.This presentation will be referenced in the conference call scheduled for 8:00 a.m. Mountain time (10:00 a.m. Eastern time) on February 25, 2011.Information for the earnings call can be found below. MANAGEMENT COMMENTARY Tony Best, CEO and President, remarked, “Last year was a transformational year for SM Energy.We entered 2010 with a plan to advance our resource plays in inventory and get them ready for full-scale development.Our focus became centered on oil and liquids rich plays such as the Eagle Ford shale and Bakken/Three Forks and we saw continued success in these programs.For the year, SM Energy replaced nearly 350% of its production organically, while keeping a strong balance sheet.We are well positioned as we enter 2011 and we remain focused on building shareholder value with the continued growth in our key resource plays.” FOURTH QUARTER 2010 RESULTS SM Energy posted net income for the fourth quarter of 2010 of $37.1 million, or $0.57 per diluted share.This compares to $990 thousand, or $0.02 per diluted share, for the same period in 2009.Adjusted net income for the fourth quarter was $29.7 million, or $0.46 per diluted share, versus $20.1 million, or $0.31 per diluted share, for the fourth quarter of 2009.Adjusted net income excludes certain items that the Company believes affect the comparability of operating results.Items excluded are generally one-time items or are items whose timing and/or amount cannot be reasonably estimated.A summary of the adjustments made to arrive at adjusted net income is presented in the table below. For the Three Months Ended December 31, Weighted-average diluted share count (in millions) $ in millions Per Diluted Share $ in millions Per Diluted Share Reported net income $ Adjustments net of tax: Change in Net Profits Plan liability $ ) $ ) $ $ Unrealized derivative loss $ Gain on property sales $ ) $ ) $ ) $ ) Bad debt recovery associated with SemGroup, L.P. - - $ ) $ ) Adjusted net income (loss), before impairments $ $ $ ) $ ) Non-cash impairments net of tax: Impairment of proved properties $ Abandonment and impairment of unproved properties $ ) $ ) $ $ Impairment of materials inventory - - $ $ Adjusted net income $ NOTE:Totals may not sum due to rounding Operating cash flow was $176.4 million for the fourth quarter of 2010 compared to $144.2 million for the same period in 2009.Net cash provided by operating activities was $78.7 million for the fourth quarter of 2010 compared with $83.1 million for the same period in 2009. Adjusted net income and operating cash flow are non-GAAP financial measures – please refer to the respective reconciliation in the accompanying Financial Highlights section at the end of this release. SM Energy reported average daily production of 344.4 MMCFE/d for the fourth quarter, which was above the guidance range of 305 to 330 MMCFE/d.Production growth was driven by strong results in the Company’s Eagle Ford shale and Haynesville shale programs.Sequentially, reported production grew 15% in the fourth quarter of 2010 over the preceding quarter. Total operating revenues and other income for the fourth quarter of 2010 was $294.1 million compared to $242.0 million for the same period in 2009.In the fourth quarter, the Company’s average equivalent price, net of hedging, was $7.98 per MCFE, which is an increase of 4% from the $7.69 per MCFE realized in the comparable period in 2009.Average realized prices, inclusive of hedging activities, for the fourth quarter were $6.00 per Mcf, which was essentially flat from the same quarter in 2009, and $70.30 per barrel, which was an increase of 9% from 2009.SMEnergy reports its gas volumes on a “wet gas” basis, meaning that revenue dollars associated with natural gas liquids (“NGLs”) are reported within the Company’s natural gas revenues. Lease operating expense (“LOE”) in the fourth quarter was $1.06 per MCFE, which is below the Company’s guidance of $1.15 to $1.20 per MCFE.This represents a 19% decrease from the $1.31 per MCFE in the comparable period last year.Sequentially, lease operating expense remained flat in the fourth quarter of 2010 from the third quarter. Transportation expense in the fourth quarter was $0.22 per MCFE, which is within the guidance range of $0.20 to $0.22 per MCFE.The reported per unit expense increased 10% from the comparable period in 2009.Transportation expense also increased 22% from $0.18 per MCFE in the third quarter of 2010.The increase in transportation reflects the growth in production in areas where higher transportation costs exist. Production taxes for the fourth quarter of 2010 were $0.52 per MCFE, which was essentially flat from the same period a year ago.Sequentially, production taxes increased 33% from the third quarter of 2010.This increase was the result of production tax credits realized in the third quarter of 2010 related to severance tax holidays.The Company’s realized production tax rate for the fourth quarter was 6.5%, which was essentially within the provided guidance of 7% of pre-hedge oil and natural gas revenue. Total general and administrative (“G&A”) expense for the fourth quarter of 2010 was $1.00 per MCFE, which is above the guidance range of $0.88 to $0.96 per MCFE.Cash G&A expense was $0.73 per MCFE for the quarter, compared to a guidance range of $0.54 to $0.58 per MCFE.Non-cash G&A for the quarter was $0.16 per MCFE versus a guidance range of $0.18 to $0.20 per MCFE.G&A related to cash payments from the Company’s legacy Net Profits Plan (“NPP”) program was $0.11 per MCFE in the quarter compared to a guidance range of $0.16 to $0.18 per MCFE.The total G&A expense variance from guidance is largely the result of higher compensation costs related to annual performance-based bonus accruals for 2010.On a sequential basis, G&A expense increased 4% from the third quarter of 2010. Depletion, depreciation and amortization expense (“DD&A”) was $2.99 per MCFE in the fourth quarter of 2010, which was within the Company’s guidance range of $2.90 to $3.20 per MCFE.DD&A increased 4%, or $0.11 per MCFE, between the fourth quarters of 2010 and 2009.Sequentially, DD&A in the fourth quarter of 2010 decreased 2% from $3.05 per MCFE in the third quarter.The Company’s DD&A rate is impacted by a number of factors, including year-end proved reserves and divestitures. PROVED RESERVES AND COSTS INCURRED Below is a roll-forward of the Company’s proved reserves from year-end 2009 to year-end 2010. (BCFE) Beginning of year Revisions of previous estimate (engineering, price, and aged PUD locations) Discoveries and extensions Infill reserves in an existing proved field Purchases of minerals in place Sales of reserves ) Production ) End of year SM Energy’s estimate of proved reserves as of December 31, 2010, was 984.5 BCFE, which is an increase of 27% from 772.2 BCFE at the end of 2009.These reserves are comprised of 57.4 MMBbl of oil and 640.0 Bcf of natural gas, and are 70% proved developed, compared to 82% proved developed at the end of 2009.The before income tax PV-10 value of the Company’s estimated proved reserves at December 31, 2010 was $2.3billion, which was roughly $1.0 billion higher than the prior year. Over 80% of SM Energy’s estimated proved reserves by value were audited by an independent reserve engineering firm. Prices used at year-end to calculate the Company’s estimate of proved reserves were $4.38 per MMBTU of natural gas and $79.43 per barrel of oil, using the trailing 12-month arithmetic average of the first of month price.These prices are 13% and 30% higher than the prices used at the end of 2009 for natural gas and oil, respectively. In 2010, SM Energy realized $2.14 per MCFE in drilling finding costs, excluding revisions, which is an improvement of 38% from $3.44 per MCFE realized in 2009.Drilling reserve replacement, excluding revisions, increased to 349% in 2010 from 100% in 2009. Finding costs and reserve replacement ratios are non-GAAP financial measures – please refer to the respective definitions in the accompanying Financial Highlights section at the end of this release. Below is a table detailing the Company’s costs incurred in oil and gas producing activities for the year ended December 31, 2010. Costs incurred in oil and gas producing activities: For the Year Ended December 31, 2010 (in thousands) Development costs $ Facility costs Exploration costs Acquisitions: Proved properties Unproved properties – other Total, including asset retirement obligation $ FINANCIAL POSITION AND LIQUIDITY As of December 31, 2010, SM Energy had total long-term debt of $323.7 million.This was comprised of $275.7 million, net of debt discount, related to the Company’s 3.50% Senior Convertible Notes and $48.0 million drawn on the long-term credit facility.The Company’s debt-to-book capitalization ratio was 21% as of the end of the quarter. On February 7, 2011, the Company closed the private offering of $350 million of 6.625% Senior Notes due 2019, which are unsecured and were issued at par value.The net proceeds will be used to repay outstanding balances under the credit facility, fund a portion of the Company’s 2011 capital program and for general corporate purposes.As a result of the offering, the borrowing base for the long-term credit facility was automatically reduced from $1.1 billion to $1.0 billion; however, the Company’s commitment amount under the credit facility of $678 million was not changed.SMEnergy’s debt-to-book capitalization ratio, pro forma for this offering, would be 34%. OPERATIONAL UPDATE Eagle Ford Shale SM Energy is currently operating two (2) drilling rigs on its operated acreage in South Texas.The Company plans to increase its operated rig count to six (6) drilling rigs by the end of 2011.A third drilling rig is expected to arrive at the beginning of March 2011. The Company continues to make improvements in its drilling times in the play.During 2010, drilling time per 1,000 ft. of penetration was reduced to 24 hours from 32 hours, a 25% improvement.A number of pilots to test downspacing potential and retained energy fracture stimulations are planned this year, both of which will provide important data regarding the ultimate spacing for the Company’s development plans. SM Energy has previously announced its intention to sell down a portion of its total 250,000 net acre Eagle Ford shale position.The data room for this planned transaction opened earlier this week and the Company expects to have an agreement completed in the second quarter of 2011. Bakken / Three Forks Two (2) drilling rigs are currently operating for SM Energy in the Williston Basin with a focus on horizontal development of the Bakken and Three Forks formations.A third operated rig is expected to arrive in April of 2011.The Company has increased its acreage position in the prospective portion of North Dakota to approximately 85,000 net acres, up from the previously reported 81,000 net acres. Marcellus Shale Divestiture Update To date, the Company has not received acceptable cash offers for its Marcellus shale position in north central Pennsylvania where it holds the rights to approximately 43,000 net acres.SM Energy continues to negotiate with interested parties. Performance Guidance The Company’s guidance for the first quarter and the full year of 2011 is as follows: 1Q11 FY 2011 Production (BCFE) 30 – 33 128 – 132 LOE ($/MCFE) $
